Citation Nr: 0432329	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  02-20 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1980 to March 2001.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted the veteran's claim for service 
connection for DDD and assigned a 10 percent rating.  After 
the veteran appealed for a higher rating, a Decision Review 
Officer (DRO) in Roanoke, Virginia, where the veteran's case 
had been transferred, increased the evaluation to 20 percent 
in a January 2003 decision and supplemental statement of the 
case (SSOC).  In a January 2003 letter, the veteran asked for 
an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (a veteran is presumed to be seeking the maximum 
possible rating unless he expressly indicates otherwise).

Unfortunately, for the reasons explained below, the claim 
must be remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000, prior to the 
veteran's January 2001 claim.  The VCAA's implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2004).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The RO's May 2004 VCAA letter, the first such letter sent to 
the veteran regarding his DDD claim, characterized the claim 
as one for "entitlement to service connected compensation 
benefits for [DDD]."  This letter explained only what the 
evidence needed to show to support a claim for service-
connected compensation benefits, and did not explain what was 
needed to support a claim, as here, for a higher 
initial rating for a now service-connected disability.  As 
noted, by this point in time, the RO had not only granted 
service connection for DDD in the April 2001 rating decision, 
but also already had increased the evaluation for this 
disorder from 10 to 20 percent in the January 2003 decision 
and SSOC.  Thus, when the RO sent the May 2004 VCAA letter, 
the claim at issue was one for a higher initial rating, 
see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), 
rather than for service connection, yet the letter only 
addressed the latter issue.  While VA is not required to 
provide new VCAA notice when it has already given such notice 
on a claim and a new issue is raised in an NOD, see 
VAOPGCPREC 8-2003 (Dec. 22, 2003), such notice should have 
been provided here in light of the absence of a prior VCAA 
letter and the fact that the issue had long before changed 
from service connection to whether the veteran is entitled to 
a higher initial rating.

The Board also notes that the RO first gave VCAA notice by 
including the text of 38 C.F.R. § 3.159 (2004) in the 
November 2002 statement of the case (SOC), which was the 
initial unfavorable decision on the veteran's claim.  VCAA 
notice should be provided to a veteran before the initial 
unfavorable decision on his claim, and not contemporaneously 
with it.  Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 
(2004) (Pelegrini II).

In addition, the criteria for evaluating disabilities of the 
spine under 38 C.F.R. § 4.71a, including the diagnostic code 
applicable to intervertebral disc syndrome (IVDS), Diagnostic 
Code (DC) 5243, previously numbered 5293, have been changed 
recently.  First, the criteria in effect for evaluating 
disabilities under 38 C.F.R. § 4.71a, DC 5293 (2002) ("the 
old criteria") were revised effective September 23, 2002, 
codified at 38 C.F.R. § 4.71a, DC 5293 (2003) ("the interim 
criteria").  Subsequently, they were revised effective 
September 26, 2003, at which time the diagnostic codes were 
renumbered, including the renumbering of DC 5293, 
used for rating IVDS, to DC 5243.  See 38 C.F.R. § 4.71a, DC 
5243 (2004) ("the new criteria").

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  See, however, VAOPGCPREC 7-2003 
(Nov. 19, 2003), pointing out that the United States Court of 
Appeals for the Federal Circuit - in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) - overruled Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), to the extent that Karnas 
conflicts with the precedents of the Supreme Court and the 
Federal Circuit.  That is, when amended regulations expressly 
state an effective date and, as in this case, do not include 
any provision for retroactive applicability, application of 
the revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas, and the prior version may 
be applied, if more favorable, to periods preceding and 
following the change.   See also VAOGCPREC 3-2000 (Apr. 10, 
2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).

The RO's most recent decision, its July 2003 SSOC, preceded 
the most recent revision of the criteria for evaluating 
disabilities of the spine, and these criteria should 
therefore be considered on remand, along with the other 
criteria, in accordance with the retroactivity principles 
discussed above.  Thus, for the period on and after September 
26, 2003, the RO should consider whether the veteran is 
entitled to a higher rating under the old, interim, or new 
criteria.  And, as it properly did in its previous decisions, 
for the period prior to September 23, 2002, the RO should 
consider whether the veteran is entitled to a higher rating 
under the old criteria; and for the period between September 
23, 2002 and September 26, 2003, the RO should consider 
whether the veteran is entitled to a higher rating under the 
old or interim criteria.  

Under the old criteria, IVDS was evaluated on the basis of 
subjective classifications of mild, moderate, severe, and 
pronounced.  The interim criteria provide for two possible 
methods of rating IVDS.  First, IVDS may be rated by 
combining separate ratings for chronic neurologic and 
orthopedic manifestations.  Or, a rating may be assigned on 
the basis of the total duration of incapacitating episodes.  
The interim criteria define incapacitating episodes and 
provide for ratings based on their duration and frequency.  
Whichever method results in the higher evaluation is the one 
that must be used. 

The interim criteria also included most of the language from 
the old criteria as to the specific disabilities of the 
spine, and focused on subjective classifications of whether 
any ankylosis was in a favorable or unfavorable position 
(formerly Diagnostic Codes 5286 thru 5289) and subjective 
classifications of whether the degree of limitation of motion 
was mild, moderate or severe (formerly Diagnostic Codes 5290 
thru 5292), except that other factors were taken into 
consideration for residuals of a vertebral fracture (formerly 
Diagnostic Code 5285) and sacro- iliac injury and weakness 
and lumbosacral strains (formerly Diagnostic Codes 5294 
and 5295).

The new criteria, to be used for IVDS if it is not evaluated 
based on incapacitating episodes, uses more objective 
criteria and provide for evaluations with or without symptoms 
such as pain (radiating or not), stiffness, or aching and 
thus encompass and takes into account those symptoms and 
removes any requirement that there be any of these symptoms 
to assign any evaluation.  68 Fed. Reg. 51454 (August 27, 
2003).  Note (6) to the revised criteria provides that the 
thoracolumbar and cervical segments of the spine are to be 
separately evaluated except when there is unfavorable 
ankylosis of both segments which will then be rated as a 
single disability.

The spinal rating criteria revised on September 26, 2003, and 
the supplementary information in the published regulations 
indicates that examiners should be asked to identify the 
underlying pathologic process so that evaluations can be made 
under the appropriate diagnostic codes for spinal disability. 
68 Fed. Reg. 51454-58, 51455 (Aug. 27, 2003).

As the RO has not had the opportunity to consider the revised 
criteria that became effective September 26, 2003, or to 
instruct the examiner as to these criteria, the veteran 
should be afforded VA orthopedic and neurological 
examinations for rating purposes.  38 U.S.C.A. § 5103A(d) 
(West 2002).

In addition, the Board notes that the veteran requested a 
hearing at the RO before a Veterans Law Judge (VLJ) of the 
Board, frequently referred to as a travel Board hearing.  In 
a December 2003 statement in support of claim (VA Form 21-
4138), he wrote:  "I no longer request a hearing in regards 
to my hearing loss in my left ear. . . I am currently working 
overseas (in Kosovo) and I hardly see how I can attend a 
hearing."  He also checked a box on a form indicating that 
he no longer wanted a hearing, and asking the RO to prepare 
his case for the Board.  Although he likely desired to also 
waive his travel Board hearing as to his claim for a higher 
initial rating for DDD of his lumbar spine, as well, the RO 
should clarify whether this was indeed his true intention.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  This includes 
instructing the veteran as to the 
application of the VCAA to his claim for 
a higher initial rating for his DDD (not 
entitlement to service connection, since 
this already has been granted).  He 
should also be asked to submit any 
relevant evidence in his possession 
concerning his DDD.

2.  As well, the RO should also ask the 
veteran to clarify whether his December 
2003 withdrawal of his request for a 
hearing as to his left ear hearing loss 
claim applies, as well, to his claim for 
a higher initial rating for his DDD.  If 
he still desires a hearing on this 
specific issue, and he is still overseas, 
the RO should inform him that he may 
return to the United States to appear for 
such a hearing, or, alternatively, that 
he may submit a written or audiotape 
statement, or provide information in any 
other manner that the RO deems 
appropriate.

3.  The RO should also ask the veteran to 
provide the names and addresses of any 
private or other clinical sources and 
approximate dates of treatment or 
evaluation of his DDD since he traveled 
overseas, or any other treatment records 
that have not yet been associated with 
the claims file.  Ask him to complete and 
return the appropriate releases 
(VA Form 21-4142s) for the medical 
records of any private care provider he 
identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).  
If any treatment records are identified 
that are in the custody of a Federal 
department or agency, take all necessary 
steps to obtain such records.

4.  After any additional information has 
been associated with the claims file, 
schedule the veteran for an orthopedic 
examination to assess the severity of his 
service-connected DDD.  If he is still 
overseas, make appropriate and reasonable 
arrangements for such an examination.  
The claims folder must be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should identify the 
underlying pathologic process.

The examiner should opine as to whether 
there are or have been any incapacitating 
episodes or chronic orthopedic or 
neurological manifestations, as those 
terms are defined in Note 1 to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003) and 
Diagnostic Code 5243 (2004).

The examiner should determine whether 
there is weakened movement, 
premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors. The 
examiner should express an opinion as to 
whether pain, whether radiating or not, 
significantly limits functional ability 
during flare-ups or when the affected 
portion of the back is used repeatedly 
over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.

The examiner should determine whether 
there is limitation of motion in all 
planes of motion, measured to the nearest 
five degrees and, if less than the 
maximum ranges of motion specified in 
Note 2 to the General Rating Formula for 
Diseases and Injuries of the Spine, at 38 
C.F.R. § 4.71a (2004), whether the ranges 
of motion found are normal and, if so, 
the examination must set forth an 
explanation of the reasons for such 
assessment.

Also, the examiner should determine 
whether there is any ankylosis, and, if 
so, whether it is favorable or 
unfavorable, and whether there is any 
muscle spasm, guarding, or localized 
tenderness causing abnormality of gait or 
spinal contour.

The examiner should also note whether 
there is muscle spasm on extreme forward 
bending, listing of the whole spine to 
the opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in a standing position, or 
narrowing or irregularity of joint space.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.



5.  Also schedule the veteran for a 
neurological examination to assess the 
severity of his service-connected DDD.

The examiner should opine as to whether 
there are or have been any incapacitating 
episodes or chronic orthopedic or 
neurological manifestations, as those 
terms are defined in Note 1 to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003) and 
Diagnostic Code 5243 (2004).

The examiner should state whether the 
veteran experiences recurring attacks, 
and the degree of intermittent relief he 
experiences between those attacks, if 
any.  The examiner should also be asked 
if there is evidence that the veteran has 
sciatic neuropathy with characteristic 
pain. If so, the examiner should state 
whether the sciatic neuropathy results in 
demonstrable muscle spasm, absent ankle 
jerk, or any other positive neurological 
finding. The examiner should further 
state whether any IVDS that may be 
present results in incapacitating 
episodes, and the total duration of any 
of those episodes.

All other neurological manifestations of 
the service-connected DDD, to include any 
effect upon peripheral nerves of the 
lower extremities other than the sciatic 
nerve, should be recorded, to include 
recording the impact upon function and 
the degree of severity of such 
neurological impairment, if any.



6.  Then, readjudicate the claim in light 
of the additional evidence obtained.  If 
the claim continues to be denied, send 
the veteran and his representative a SSOC 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The veteran has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




